[Cite as Mcleod v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-7042.]



                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



ALBERT MCLEOD, III

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2009-04220

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY

    {¶1}      This case is sua sponte assigned to Judge Alan C. Travis to conduct all
        proceedings necessary for decision in this matter.
    {¶2}      On December 30, 2011, the magistrate issued a decision recommending
        judgment for plaintiff.
    {¶3}      Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
        magistrate’s decision within fourteen days of the filing of the decision, whether or
        not the court has adopted the decision during that fourteen-day period as
        permitted by Civ.R. 53(D)(4)(e)(i).”
    {¶4}      Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either
        during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
        objections to a magistrate’s decision or after the fourteen days have expired. If
        the court enters a judgment during the fourteen days permitted by Civ.R.
        53(D)(3)(b)(i) for the filing of objections, the timely filing of objections to the
Case No. 2009-04220                           -2-                                   ENTRY

          magistrate’s decision shall operate as an automatic stay of execution of the
          judgment until the court disposes of those objections and vacates, modifies, or
          adheres to the judgment previously entered.”
      {¶5}     The court determines that there is no error of law or other defect evident on
          the face of the magistrate’s decision.         Therefore, the court adopts the
          magistrate’s decision and recommendation as its own, including findings of fact
          and conclusions of law contained therein.      Judgment is rendered in favor of
          plaintiff in the amount of $10,000. Court costs are assessed against defendant.
          The clerk shall serve upon all parties notice of this judgment and its date of entry
          upon the journal.




                                            _____________________________________
                                            ALAN C. TRAVIS
                                            Judge

cc:


Christopher P. Conomy                           Richard F. Swope
Assistant Attorney General                      6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor                 Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MCR/dms
Filed December 30, 2011
To S.C. reporter March 20, 2012